





SECURITY AGREEMENT




This Agreement is made on November 8, 2012 by and between Crestmark Commercial
Capital Lending LLC, whose address is 726 Highlandia Drive, Baton Rouge,
Louisiana 70810 (“Crestmark”), and HII Technologies, Inc., a Delaware
corporation whose address is 710 N. Post Oak Road, Suite 400, Houston, Texas
(“Guarantor”).




BACKGROUND:




To induce Crestmark to make loans and/or extend or continue credit (the “Loan”)
to KMHVC, Inc., a Texas corporation, and Apache Energy Services, LLC, a Nevada
limited liability company (individually and collectively, the “Borrower”)
pursuant to a certain Loan and Security Agreements of even date herewith between
Crestmark and Borrower, including all extensions, modifications, alterations,
and amendments thereof (collectively the “Loan Agreement”); and




As a condition to making the Loan to Borrower, Crestmark is requiring that
Guarantor execute a Corporate Guaranty (the “Guaranty”) of the Loan and secure
such Guaranty by granting a first lien on all of Guarantor’s assets to
Crestmark.




NOW, THEREFORE, for and in consideration hereof, the Guarantor agrees as
follows:




1.

GRANT OF SECURITY INTEREST:  Guarantor hereby grants to Crestmark a continuing
security interest in the “Collateral” described in Paragraph 2 below to secure
(i) the repayment of any indebtedness arising under its Guaranty, as the same
may be amended, modified, altered, extended or reaffirmed, from time to time
(the “Guaranty”); (ii) the repayment of the Indebtedness (as defined in the Loan
Agreement), including the Loan and all other loans and advances (including all
renewals and extensions thereof) to Borrower or any Guarantor; and (iii) all
obligations of any and every kind and nature heretofore, now or hereafter owing
to Crestmark from Guarantor, however incurred or evidenced (collectively, the
“Liabilities”) plus all interest, costs, expenses, and reasonable attorneys’
fees, which may be made or incurred by Crestmark in the disbursement,
administration, and collection of said Liabilities, and in the protection,
maintenance, and liquidation of the Collateral. This Agreement will continue in
effect as long as any Liabilities of Guarantor or Borrower to Crestmark are
outstanding and unpaid.




2.

COLLATERAL:  The “Collateral” covered by this Agreement is all of the following
property, wherever located, which Guarantor now owns or shall hereafter acquire
or create, immediately upon the acquisition or creation thereof:  all personal
property including:  (a) Accounts; (b) Goods; (c) Inventory; (d) Equipment; (e)
Chattel Paper; (f) Instruments, including Promissory Notes; (g) Investment
Property; (h) Documents; (i) Deposit Accounts; (j) Commercial Tort Claims
specifically identified by Crestmark; (k) money (l) Letter of Credit Rights; (m)
General Intangibles; (n) Supporting Obligations; and (o) to the extent not
listed above as original collateral, all proceeds and products of the foregoing.
 Capitalized terms used in this paragraph or elsewhere in this Agreement, but
not otherwise defined herein, have the meanings given to them under Article 9 of
the UCC, or absent definition in Article 9, in any other article of the UCC.




The parties agree that the foregoing description is meant to cover “all assets”
of Guarantor.




3.

PERFECTION OF SECURITY INTEREST:  Guarantor hereby irrevocably authorizes
Crestmark to file financing statement(s) describing the Collateral in all public
offices deemed necessary by Crestmark, and to take any and all actions,
including, without limitation, filing all financing statements, continuation
financing statements and all other documents that Crestmark may reasonably
determine to be necessary to perfect and maintain Crestmark’s security interests
in the Collateral.  Guarantor shall have possession of the Collateral, except
where expressly otherwise provided in this Agreement or where Crestmark





1

2346691.3




--------------------------------------------------------------------------------







chooses to perfect its security interest by possession, whether or not in
addition to the filing of a financing statement.  Where Collateral is in the
possession of a third party, Guarantor will join with Crestmark in notifying the
third party of Crestmark’s security interest and obtaining an acknowledgement
from the third party that it is holding the Collateral for the benefit of
Crestmark.  Guarantor shall pay the cost of filing or recording all financing
statement(s) and other documents.  In order to fully consummate all of the
transactions contemplated hereunder, Guarantor shall make appropriate entries on
its books and records disclosing Crestmark’s security interests in the
Collateral.




4.

REPRESENTATIONS AND WARRANTIES:  Guarantor represents and warrants that except
as otherwise set forth in the Loan Agreement or the Scheduled to Loan Agreement:
 (a) it is a corporation duly organized in good standing under the laws of the
state of Delaware; (b) the Collateral is free and clear of all liens or security
interests; (c) [intentionally left blank]; (d) if Inventory is represented or
covered by documents of title, Guarantor is the owner of the documents free of
all liens and security interests other than Crestmark’s security interest and
warehousemen’s charges, if any, not delinquent; (e) the Guarantor’s exact legal
name and the address of the Guarantor’s chief executive office are as set forth
in the first paragraph of this Agreement; (f) the State under which Guarantor is
organized is as set forth in the first paragraph of this Agreement; (g) the
Collateral, wherever located, is covered by this Agreement; (h) each Account
constituting Collateral is genuine and enforceable against the account debtor
according to its terms, and it, and the transaction out of which it arose,
comply with all applicable laws and regulations, the amount represented by
Guarantor to Crestmark as owing by each account debtor is the amount actually
owing and is not subject to setoff, credit, allowance or adjustment except any
discount for prompt payment, nor has any account debtor returned the goods or
disputed his liability, there has been no default according to the terms of any
such Collateral, and no step has been taken to foreclose the security interest
it evidences or to otherwise enforce its payment; (i) the execution and delivery
of this Agreement and any instruments evidencing Liabilities will not violate
nor constitute a breach of Guarantor’s organizational documents, or any
agreement or restriction of any type whatsoever to which Guarantor is a party or
is subject; (j) all financial statements and information relating to Guarantor
delivered or to be delivered by Guarantor to Crestmark are true and correct in
all material respects and prepared in accordance with generally accepted
accounting principles consistently applied for the periods presented (and as to
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnote disclosure), and there has been no material adverse change
in the financial condition of Guarantor since the submission of any such
financial information to Crestmark; (k) there are no actions or proceedings
which to Guarantor’s knowledge are threatened or pending against Guarantor which
might result in any material adverse change in Guarantor’s financial condition
or which might materially affect any of Guarantor’s assets; and (l) Guarantor
has duly filed all federal, state, and other governmental tax returns which
Guarantor is required by law to file, and will continue to file same during such
time as any of the Liabilities hereunder remain owing to Crestmark, and all such
taxes required to be paid have been paid, in full; except for any taxes
contested in good faith by Guarantor and for which no lien has been filed.




5.

COVENANTS:  Guarantor covenants and agrees that while any of the Liabilities
remain unperformed and unpaid it will: (a) preserve its legal existence and not,
in one transaction or a series of related transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets; (b) not change the state where it is located; (c) neither change its
name, form of business entity nor address of its chief executive office without
giving written notice to Crestmark thereof at least thirty (30) days prior to
the effective date of such change, and Guarantor agrees that all documents,
instruments, and agreements demanded by Crestmark in response to such change
shall be prepared, filed, and recorded at Guarantor’s expense prior to the
effective date of such change; (d) except as otherwise provided in Section 10 of
this Agreement, not use the Collateral, nor permit the Collateral to be used,
for any unlawful purpose, whatever; (e) maintain the Collateral in first-class
condition and repair (normal wear and tear excepted); and (f) indemnify and hold
Crestmark harmless against claims of any persons or entities not a party to this
Agreement concerning disputes arising over the Collateral.








2

2346691.3




--------------------------------------------------------------------------------







6.

GUARANTOR REMAINS LIABLE:  Anything contained herein to the contrary
notwithstanding, (a) Guarantor shall remain liable under the contracts and
agreements included in the Collateral to perform all of its duties and
obligations to the same extent as if this Agreement had not been executed, (b)
the exercise by Crestmark of any of its rights under the Loan Agreement,
Collateral Documents, including this Guaranty, or this Agreement shall not
release the Guarantor from any of its duties or obligations under the contracts
and agreements included in the Collateral and (c) Crestmark shall have no
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Crestmark be obligated to
perform any of the obligations or duties of Guarantor thereunder or to take any
action to collect or enforce any claim for payment assigned thereunder.




7.

INSURANCE, TAXES, ETC.:  Guarantor shall (a) pay all taxes, levies, assessments,
judgments and charges of any kind upon or relating to the Collateral, to
Guarantor’s business, and to Guarantor’s ownership or use of any of its assets,
income or gross receipts; (b) at its own expense, keep and maintain all of the
Collateral fully insured against loss or damage by fire, theft, explosion and
other risks in such amounts, with such companies, under such policies and in
such form as shall be satisfactory to Crestmark, which policies shall expressly
provide that loss thereunder shall be payable to Crestmark as its interest may
appear (and Crestmark shall have a security interest in the proceeds of such
insurance and may apply any such proceeds which may be received by it toward
payment of Guarantor’s Liabilities, whether or not due, in such order of
application as Crestmark may determine); (c) maintain at its own expense public
liability and property damage insurance in such amounts with such companies,
under such policies and in such form as shall be reasonably satisfactory to
Crestmark; and, upon Crestmark’s request, shall furnish Crestmark with such
policies and evidence of payment of premiums thereon.  If Guarantor at any time
hereafter should fail to obtain or maintain any of the policies required above
or pay a premium in whole or in part relating thereto, or shall fail to pay any
such tax, assessment, levy, or charge or to discharge any such lien or
encumbrance, then Crestmark, without waiving or releasing any obligation or
default of Guarantor hereunder, may at any time hereafter (but shall be under no
obligation to do so) make such payment or obtain such discharge or obtain and
maintain such policies of insurance and pay such premiums, and take such action
with respect thereto as Crestmark deems advisable.  All sums so disbursed by
Crestmark, including reasonable attorneys’ fees, court costs, expenses, and
other charges relating thereto, shall be part of Guarantor’s Liabilities,
secured hereby, and payable on demand.




8.

INFORMATION:  Guarantor shall permit Crestmark or its agents to have access to
and to inspect and verify the Collateral in the name of Crestmark or Guarantor.
 Guarantor will make same available at any time for such purposes.  In addition,
Guarantor shall promptly supply Crestmark with financial and such other
information concerning its affairs and assets as Crestmark may request from time
to time.




9.

CARE, CUSTODY, AND DEALINGS WITH COLLATERAL.  Crestmark shall have no liability
to Guarantor with respect to Crestmark’s care and custody of any Collateral in
Crestmark’s possession and shall have no duty to sell, surrender, collect or
protect the same or to preserve rights against prior parties or to take any
action with respect thereto beyond the custody thereof, exercising that
reasonable custodial care which it would exercise in holding similar interests
for its own account.  Crestmark shall only be liable for its acts of gross
negligence.  Crestmark is hereby authorized and empowered to take the following
steps, either prior or subsequent to default hereunder: (a) to deal directly
with issuers, entities, owners, transfer agents and custodians to effect changes
in the registered name of any such Collateral, to effect substitutions and
replacements thereof necessitated by any reason (including by reason of
recapitalization, merger, acquisition, debt restructuring or otherwise), to
execute and deliver receipts therefor and to take possession thereof; (b) to
communicate and deal directly with payors of instruments (including securities,
promissory notes, letters of credit, certificates of deposits and other
instruments), which may be payable to or for the benefit of Guarantor at any
time, with respect to the terms of payment thereof; (c) in the Guarantor’s name,
to agree to any extension of payment, any substitution of Collateral or any
other action or event with respect to the Collateral; (d) to notify parties who
have an obligation to pay or deliver anything of value (including money or
securities) with respect to the Collateral to pay or deliver the same directly
to Crestmark on behalf of Guarantor and to receive and receipt for any such
payment or delivery





3

2346691.3




--------------------------------------------------------------------------------







in Guarantor’s name as an addition to the Collateral; (e) to surrender renewable
certificates or any other instruments or securities forming a portion of the
Collateral which may permit or require reissuance, renewal or substitution at
any time and to immediately take possession of and receive directly from the
issuer, maker or other obligor, the substituted instrument or securities; (f) to
exercise any right which Guarantor may have with respect to any portion of the
Collateral, including rights to seek and receive information with respect
thereto; and (g) to do or perform any other act and to enjoy all other benefits
with respect to the Collateral as Guarantor could in its own name.




10.

DISPOSITION OF COLLATERAL.  Crestmark does not authorize, and Guarantor agrees
not to make any sales or leases of any of the Collateral, license any of the
Collateral, or grant any other security interest in any of the Collateral;
provided, however, that until such time as Crestmark shall notify Guarantor of
the revocation of such power and authority, Guarantor (a) may only in the
ordinary course of its business, at its own expense, sell, lease or furnish
under contracts of service any of the inventory normally held by Guarantor for
such purpose; (b) may use and consume any raw materials, work in process or
materials, the use and consumption of which is necessary in order to carry on
Guarantor’s business; and (c) will at its own expense, endeavor to collect, as
and when due, all accounts due with respect to any of the Collateral, including
the taking of such action with respect to such collection as Crestmark may
reasonably request or, in the absence of such request, as Guarantor may deem
advisable.  A sale in the ordinary course of business does not include a
transfer in partial or total satisfaction of a debt.  To the extent Guarantor
uses any proceeds of any of the Liabilities to purchase Collateral, Guarantor’s
repayment of the Liabilities shall apply on a “first-in-first-out” basis so that
the portion of the Liabilities used to purchase a particular item of Collateral
shall be deemed paid in the chronological order the Guarantor purchased the
Collateral.




11.

DEFAULT:




A.
                                                                                                                                                                                                                                                                                                                                                                                                                                               

The occurrence of any of the following events without notice or demand of any
kind, shall constitute a Default under this Agreement; (a) the non-payment, when
due, of any amount payable on any of the Liabilities or any extension or renewal
thereof or the failure to perform any agreement of Guarantor contained herein or
in the Guaranty; (b) any statement, representation or warranty of Guarantor
herein or in the Guaranty, or in any other writing furnished by Guarantor to
Crestmark, at any time, is untrue in any material respect as of the date made;
(c) any Obligor (which term, as used herein, shall mean Guarantor or Borrower
and each other party primarily or secondarily liable on any of the Liabilities)
becomes insolvent or unable to pay debts as they mature or makes an assignment
for the benefit of creditors, conveys any assets to a trustee for the benefit of
Obligor’s creditors, conveys substantially all of its assets, or any proceeding
is instituted by or against any Obligor alleging that such Obligor is insolvent
or unable to pay debts as they mature or a petition of any kind is filed under
the Federal Bankruptcy Act by or against such Obligor; (d) entry of any final
judgment, and the expiration of any appeal period related thereto, against any
Obligor or order of attachment, execution, sequestration or other order in the
nature of a writ is levied on the Collateral; (e) dissolution, merger,
consolidation, or transfer of a substantial part of the property of any Obligor,
other than a merger or transfer of assets of Guarantor in favor of Borrower; or
(f) the occurrence of a Default as set forth in the Loan Agreement.




B.
                                                                                                                                                                                                                                                                                                                                                                                                                                               

Upon the occurrence of a Default, the notes and all other Liabilities may
(notwithstanding any provisions thereof) at the option of Crestmark and without
demand or notice of any kind, be declared, and thereupon immediately shall
become due and payable, and Crestmark may exercise from time to time any rights
and remedies, including the right to immediate possession of the Collateral,
available to it under the Loan Agreement, Collateral Documents and applicable
law.  Guarantor agrees to assemble, at its expense, all the Collateral at a
convenient place acceptable to Crestmark and to pay all costs of Crestmark of
collection of the notes and all other Liabilities, and to pay all costs of the
enforcement of this Agreement, including reasonable attorneys’ fees and expenses
of locating the Collateral and repairing any realty or other property to which
any of the Collateral may be affixed or be a part.








4

2346691.3




--------------------------------------------------------------------------------







C.
                                                                                                                                                                                                                                                                                                                                                                                                                                               

If any notification of intended disposition of any of the Collateral is required
by law, such notification, if mailed, shall be deemed reasonably and properly
given if sent at least ten (10) days before such disposition, postage pre-paid,
addressed to the Guarantor either at the address shown above or at any other
address of the Guarantor appearing on the records of Crestmark and to such other
parties as may be required by the Uniform Commercial Code.  Guarantor
acknowledges that Crestmark may be unable to effect a public sale of all or any
portion of the Collateral because of certain legal and/or practical restrictions
and provisions which may be applicable to the Collateral and, therefore, may be
compelled to resort to one or more private sales to a restricted group of
offerees and purchasers.  Guarantor consents to any such private sale so made
even though at places and upon terms less favorable than if the Collateral were
sold at public sale.  Crestmark shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Crestmark may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Crestmark may
specifically disclaim any warranties as to the Collateral.  If Crestmark sells
any of the Collateral upon credit, Guarantor will be credited only with payments
actually made by the purchaser, received by Crestmark and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Crestmark may resell the Collateral and the Guarantor shall be
credited with the proceeds of sale.  Crestmark shall have no obligation to
marshal any assets in favor of the Guarantor.  Guarantor waives the right to
jury trial in any proceeding instituted with respect to the Collateral.  Out of
the net proceeds from sale or disposition of the Collateral, Crestmark shall
retain all the Liabilities then owing to it and the actual cost of collection
(including reasonable attorney fees) and shall tender any excess to Guarantor or
its successors or assigns.  If the Collateral shall be insufficient to pay the
entire Liabilities, Guarantor shall pay to Crestmark the resulting deficiency
upon demand.  Guarantor expressly waives any and all claims of any nature, kind
or description which it has or may hereafter have against Crestmark or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral.  Guarantor consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as Crestmark shall deem appropriate.  Guarantor
expressly absolves Crestmark from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement.  Guarantor agrees that Crestmark
shall, upon the occurrence of an Event of Default, have the right to peacefully
retake any of the collateral.  Guarantor waives any right it may have in such
instance to a judicial hearing prior to such retaking.




D.
                                                                                                                                                                                                                                                                                                                                                                                                                                               

GUARANTOR AGREES THAT CRESTMARK SHALL, IN THE EVENT OF ANY DEFAULT, HAVE THE
RIGHT TO PEACEFULLY RETAKE ANY OF THE COLLATERAL, GUARANTOR WAIVES ANY RIGHT IT
MAY HAVE, IN SUCH INSTANCE, TO A JUDICIAL HEARING PRIOR TO SUCH RETAKING.




12.

GENERAL:  Time shall be deemed of the very essence of this Agreement.  Except as
otherwise defined in this Agreement, all terms in this Agreement shall have the
meanings provided by the Uniform Commercial Code.  Crestmark shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if it takes such action for that purpose as Guarantor requests
in writing, but failure of Crestmark to comply with any such request shall not
of itself be deemed a failure to exercise reasonable care, and failure of
Crestmark to preserve or protect any rights with respect to such Collateral
against any prior parties or to do any act with respect to the preservation of
such Collateral not so requested by Guarantor shall not be deemed a failure to
exercise reasonable care in the custody and preservation of such Collateral.
 Any delay on the part of Crestmark in exercising any power, privilege or right
hereunder, or under any other instrument executed by Guarantor to Crestmark in
connection herewith shall not operate as a waiver thereof, and no single or
partial exercise thereof, or the exercise of any other power, privilege or right
shall preclude other or further exercise thereof, or the exercise of any other
power, privilege or right.  The waiver by Crestmark of any Default by Guarantor
shall not constitute a waiver of any subsequent defaults, but shall be
restricted to the default so waived. If any part of this Agreement shall be
contrary to any law which Crestmark might seek to apply or enforce, or should
otherwise be defective, the other provisions of this Agreement shall not be
affected thereby, but shall continue in full force and effect.  All rights,
remedies and powers of Crestmark hereunder are irrevocable





5

2346691.3




--------------------------------------------------------------------------------







and cumulative, and not alternative or exclusive, and shall be in addition to
all rights, remedies and powers given hereunder or in or by any other
instruments or by the Uniform Commercial Code, or any laws now existing or
hereafter enacted.




This Agreement has been delivered in Michigan, and shall be construed in
accordance with the laws of the State of Michigan.  Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  The rights and privileges of Crestmark hereunder shall inure to the
benefit of its successors and assigns and this Agreement shall be binding on all
heirs, executors, administrators, assigns and successors of Guarantor.




13.

COUNTERPARTS:  This Security Agreement may be executed in several counterparts,
and each executed counterpart shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.




14.

ENTIRE AGREEMENT:  Guarantor acknowledges that this Security Agreement and the
Guaranty are the entire agreement between the parties except to the extent that
writings signed by the party to be charged are specifically incorporated herein
by reference either in this Agreement or in such writings, and acknowledges
receipt of a true and complete copy of this Agreement.




IN WITNESS WHEREOF, the parties hereto execute this Agreement on the date and
year first written above.




“CRESTMARK”




CRESTMARK COMMERCIAL CAPITAL LENDING LLC







By: /s/Christy Morgan

Christy Morgan, 1st Vice President - Legal







“GUARANTOR”




HII TECHNOLOGIES, INC.







By: /s/Matthew C. Flemming

Matthew C. Flemming, CEO








6

2346691.3


